                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
BRUCE COMMITTE,                           )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                    Civil Action No. 18-0018 (RBW)
                                          )
GEORGETOWN UNIVERSITY,                    )
                                          )
                  Defendant.              )
_________________________________________ )


                                   MEMORANDUM OPINION

       On June 21, 2018, the defendant filed its Motion to Dismiss, ECF No. 6. On June 22,

2018, the Court issued an Order, ECF No. 7, advising the plaintiff, who is proceeding pro se, of

his obligations under the Federal Rules of Civil Procedure and the Local Civil Rules of this

Court. Specifically, the Order advised the plaintiff that, if he failed to file an opposition or

otherwise respond to the defendant’s motion by July 23, 2018, the Court would rule on the

motion without the benefit of the plaintiff’s position. The Clerk of the Court mailed a copy of

the Order to the plaintiff at his address of record. To date, the plaintiff has neither filed an

opposition nor requested more time to do so. For the reasons discussed below, the Court grants

the defendant’s motion.

I. BACKGROUND

       Bruce Committe, who was born in 1952, Complaint (“Compl.”) ¶ 4, “applied for an

accounting faculty position at Georgetown University in response to a solicitation for

applications for the position,” id. ¶ 2. According to the plaintiff, Georgetown refused to hire him

                                                   1
because of his age. See id. ¶¶ 3, 6-8. As a result, the plaintiff contends that he “has suffered loss

of all of the benefits . . . he would have received had [Georgetown] hired him.” Id. ¶ 9; see id. ¶

10 (listing benefits allegedly lost). The plaintiff has brought this action under the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-34 (2012), and demands a

declaratory judgment, injunctive relief, monetary damages, attorney’s fees and costs. See

Compl. at 4.

II. DISCUSSION

        Georgetown moves to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(6), on the ground that the complaint fails to state a prima facie case of age discrimination.

See Memorandum in Support of Defendant Georgetown University’s Motion to Dismiss at 3.

        “A Rule 12(b)(6) motion tests the legal sufficiency of a complaint[.]” Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002) (citation omitted). Under Rule 8, a plaintiff in his

complaint need only provide a “short and plain statement of [his] claim showing that [he] is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair notice of what the . . .

claim is and the grounds upon which it rests,” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To survive a Rule

12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). In other words, a plaintiff must “plead[] factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Patton Boggs LLP v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012)

(alteration in original) (quoting Iqbal, 556 U.S. at 678)). Although a complaint filed by a pro se

plaintiff is “to be liberally construed,” Erickson, 551 U.S. at 94 (quoting Estelle v. Gamble, 429

                                                    2
U.S. 97, 106 (2007)), it, too, must set forth factual allegations that “raise a right to relief above

the speculative level,” Twombly, 550 U.S. at 555.

        “To establish a prima facie case under the ADEA, for a claim involving a failure to hire,

the plaintiff must demonstrate that (1) []he is a member of the protected class (i.e., over 40 years

of age); (2) []he was qualified for the position for which [he] applied; (3) []he was not hired; and

(4) []he was disadvantaged in favor of a younger person.” Teneyck v. Omni Shoreham Hotel,

365 F.3d 1139, 1155 (D.C. Cir. 2004) (citations omitted). The Court is mindful that a plaintiff

need not plead each element of a prima facie case to survive a Rule 12(b)(6) motion. See Jones

v. Air Line Pilots Ass’n, Int’l, 642 F.3d 1100, 1104 (D.C. Cir. 2011). However, “he must . . .

plead sufficient facts to show a plausible entitlement to relief.” Fennell v. AARP, 770 F. Supp.

2d 118, 127 (D.D.C. 2011).

        The plaintiff alleges that he is a person over 40 years of age, see Compl. ¶ 4, that he

applied for a position with Georgetown, see id. ¶ 2, and that Georgetown did not hire him

because of his age, see id. ¶ 3. Missing from the complaint, however, are any factual allegations

demonstrating that ‘“the inferences of discrimination drawn by the plaintiff’ – i.e., that age was a

factor in the challenged decision – ‘are reasonable and plausibly supported.”’ Lawson v.

Sessions, 271 F. Supp. 3d 119, 134 (D.D.C. 2017) (quoting Townsend v. United States, 236 F.

Supp. 3d 280, 298 (D.D.C. 2017)). Specifically, the plaintiff has not alleged that he was

qualified for the position or that Georgetown hired a younger applicant instead. His mere

speculation that Georgetown “will have hired a much younger person less, or no more, qualified”

than him, Compl. ¶ 7, is nothing more than conjecture and does not advance his claim “across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570; see also Lurensky v. Wellinghoff,

167 F. Supp. 3d 1, 15 (D.D.C. 2016) (dismissing age discrimination claim where plaintiff merely

                                                   3
alleged “that she is 64-years-old, and that there is reason to believe her age must have been a

factor in the workplace”).

III. CONCLUSION

       For the foregoing reasons, the Court concludes that the plaintiff’s complaint fails to state

an ADEA claim upon which relief may be granted and, therefore, must be dismissed. An Order

is issued separately.




DATE: October 3, 2018                                /s/
                                                     REGGIE B. WALTON
                                                     United States District Judge




                                                 4
